DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Applicant’s authorization is not required to enter this examiner’s amendment because the amendment is limited to non-substantive correction of formatting errors.  See 37 C.F.R. § 1.75(i)1 (claim formatting requirement), M.P.E.P. § 714(II)(E) (examiner correction of applicant-submitted claims to expedite allowance).
The application has been amended as follows:
Claim 2 is amended to read:
2.	The apparatus of claim 1, wherein the source pixels of the source video frame include respective source pixels of the neighboring blocks associated with the first intra candidates,
and the reconstructed pixels of the neighboring blocks associated with the first intra candidates are different from the source pixels of the neighboring blocks associated with the first intra candidates.

Claim 4 is amended to read:
4.	The apparatus of claim 1, wherein the intra search first stage is to use a plurality of prediction angles to determine the first intra candidates,
and the intra search second stage is to use a subset of the plurality of prediction angles to determine the second intra candidate from the first intra candidates.

Claim 5 is amended to read:
5.	The apparatus of claim 1, wherein the intra search second stage is to determine the second intra candidate based on evaluation of a coding cost,
and the intra search first stage is not to use the coding cost to determine the first intra candidates.

Claim 9 is amended to read:
9.	The at least one storage device of claim 8, wherein the source pixels of the source video frame include respective source pixels of the neighboring blocks associated with the first intra candidates,
and the reconstructed pixels of the neighboring blocks associated with the first intra candidates are different from the source pixels of the neighboring blocks associated with the first intra candidates.

Claim 11 is amended to read:
	11.	The at least one storage device of claim 8, wherein the intra search first stage is to use a plurality of prediction angles to determine the first intra candidates,
and the intra search second stage is to use a subset of the plurality of prediction angles to determine the second intra candidate from the first intra candidates.

Claim 12 is amended to read:
12.	The at least one storage device of claim 8, wherein the intra search second stage is to determine the second intra candidate based on evaluation of a coding cost, and the intra search first stage is not to use the coding cost to determine the first intra candidates.

Claim 16 is amended to read:
	16.	The system of claim 15, wherein the processor is to perform the intra search first stage based on a plurality of prediction angles to determine the first intra candidates,
and the processor is to perform the intra search second stage based on a subset of the plurality of prediction angles to determine the second intra candidate from the first intra candidates.

Claim 17 is amended to read:
	17.	The system of claim 15, wherein the processor is to perform the intra search first stage based on source pixels of the video frame,
and the processor is to perform the intra search second stage based on reconstructed pixels of neighboring blocks associated with the first intra candidates.

Claim 18 is amended to read:
18.	The system of claim 17, wherein the source pixels of the video frame include respective source pixels of the neighboring blocks associated with the first intra candidates,
and the reconstructed pixels of the neighboring blocks associated with the first intra candidates are different from the source pixels of the neighboring blocks associated with the first intra candidates.

Claim 20 is amended to read:
	20.	The system of claim 15, wherein the intra search second stage is based on a coding cost,
and the intra search first stage is not based on the coding cost.

Allowable Subject Matter
Claims 1–6, 8–13, and 15–20 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant has amended independent claims 1 and 8 to recite the material found allowable in parent U.S. Patent No. 10,855,983 B2.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
The art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patent Application Publication No. 2021/0176495 A1
U.S. Patent Application Publication No. 2014/0159464 A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David N Werner whose telephone number is (571)272-9662. The examiner can normally be reached M--F 7:30--4:00 Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571.272.7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/David N Werner/Primary Examiner, Art Unit 2487                                                                                                                                                                                                        


    
        
            
    

    
        1 Applicant’s traversal of the claim objections is noted.  37 C.F.R. § 1.75(i) helps protect inventors from having claim limitations overlooked by examiners during prosecution, and reducing the risk of privation of rights to allowed claims.  While the formatting of the present claims does not hinder examination, all applications are treated equally to avoid disputes.